COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER


Appellate case name:      Brandon Cornett v. The State of Texas

Appellate case number:    01-11-00687-CR

Trial court case number: 1254312

Trial court:              184th District Court, Harris County, Texas


       On July 9, 2012, the State moved for an extension of time to file its appellate brief. It is
ordered that the motion is denied as moot.

        It is so ORDERED.


Judge’s signature:/s/Evelyn V. Keyes
                 [] Acting individually         Acting for the Court


Date: February 28, 2013